 

Case 4:18-cr-00269-Y Document 17 Filed 11/14/18 Page 1 of 3 Page|D 34

 

 

 

 

 

 

 

11 s 1)1311-11 11 c1)1111
No111111;111\1 1)11?1}1111 101 11>1» 3
IN THE UNITED sTATES DISTRICT CoURT “ D
FoR THE NoRTHERN DISTRICT oF T'EXAS
FoRT WoRTH DIvlsloN NOV l 11 2018
UNITED sTATEs oF AMERICA 131;3131111 U.s.1)1s1111c1 CoURT
V- NO. 4:18@11.,9,1§{ V '>1111>`_°_`
LAURIE ANN REESE
FACTUAL RESUME
I. Plea:

The defendant 1s pleading guilty to Count One of the Information, charging Bank
Fraud, in violation of 18 U. S. C. § 1344.

II. Penalties:

The penalties the Court can impose include:

a. imprisonment for a period not to exceed thirty years;

b. a fine not to exceed one million dollars, or both such fine and
imprisonment;

c. a term of supervised release of not more than five years, Which may be

mandatory under the law and Will follow any term of imprisonment If the
defendant violates any condition of the term of supervised release, the
Court may revoke such release term and require that the defendant serve an
additional period of confinement;

d. a mandatory special assessment of $100;

e. forfeiture of property; and

f. restitution to victims or to the community; and

g. costs of incarceration and supervision.

Factual Resume - Page 1

 

Case 4:18-cr-00269-Y Document 17 Filed 11/14/18 Page 2 of 3 Page|D 35

III. Elements of the Offense:

In order to establish the offense alleged in Count One of the Information, the
government must prove the following elements beyond a reasonable doubt:

First: That the defendant knowingly executed a scheme or artifice;

Second: That the scheme or artifice was to defraud a financial institution, as
alleged in the information;

Third: That the defendant had the intent to defraud the financial institution;

Fourth: That the scheme or artifice to defraud employed a false material
representation; and

Fifth: That the defendant placed the financial institution at risk of civil
liability or financial loss.
or
First: That the defendant knowingly executed a scheme or artifice;
Second: That the scheme or artifice was executed to obtain monies or other

property from a financial institution, as alleged in the information;

Third: That the scheme or artifice was executed by means of false or
fraudulent pretenses, representations, or promises; and

Fourth: That the false or fraudulent pretenses, representations, or promises
were material.

IV. Stipulated Facts:

From on or about January 6, 2013, through on or about April l9, 2018, in the Fort
Worth Division of the Northern District of Texas, defendant Laurie Ann Reese
(“Reese”) did knowingly and intentionally execute a scheme to defraud the American
National Bank of Texas, a financial institution as defined in 18 U.S.C. § 20, and to obtain
money or property under the custody and control of the American National Bank of
Texas while working for the Jewish Federation of Fort Worth and Tarrant County
(“JFFWTC”). »

Factual Resume - Page 2

 

 

 

Case 4:18-cr-00269-Y Document 17 Filed 11/14/18 Page 3 of 3 Page|D 36

From on or about January 6, 2013, through on or about April l9, 2018, Reese was
a controller for the JFFWTC. Her duties included preparing checks for signature and
managing JFFWTC’S financial accounts. JFFWTC employed Reese beginning in
December 2000. Reese did not have signatory authority on any of JFFWTC’s bank
accounts.

Reese, without lawful authority, knowingly and fraudulently used a signature
stamp of a JFFWTC executive and forged another signature of a JFFWTC executive on
JFFWTC checks drawn from JFFWTC’s account at the American National Bank of
Texas in Fort Worth, Texas, in the Northem District of Texas. Reese made the checks
payable to herself, and presented the fraudulent checks, or caused the fraudulent checks
to be presented, at various financial institutions, located in the Northem District of Texas.

With respect to one of the fraudulent checks in furtherance of the scheme, Reese
took the following actions. On or about December 29, 2014, Reese wrote JFFWTC check
number 6303 drawn from JFFWTC’s American National Bank of Texas checking
account in the amount of $3,108.67. Reese made the check payable to Laurie Reese,
fraudulently used a JFFWTC executive’s stamp and forged another JFFWTC executive’s
signature purportedly authorizing the check, and Reese presented the check to Southwest
Bank, located at 740 S. Saginaw Boulevard Saginaw, Texas 76179, in the Northem
District of Texas. Reese then caused $3,108.67 to be deposited into Reese’s personal
bank account.

AGREED AND STIPULATED on this l q day of 0§¢"'0{»’3/ , 2018.

jw Of»~@¢/¢/

LAURIE ANN REESE MGNJH'B'R@@K B took fin/omb l
Defendant Counsel for Defendant

 

 

Factual Resume - Page 3

 

